Note from 3:
 	Regarding the independent claims, applicant amended the claims to include “receive a user input of a programmed atrial-to-ventricular conduction delay representing a time between an atrial sensed or atrial paced event and an intended ventricular pacing pulse within a cardiac cycle” which changes the scope of the claim, now requiring the AV conduction delay ending at an intended ventricular pacing pulse within a cardiac cycle.  This would require further search and consideration.

Note from 12:
  	Regarding the independent claims, applicant amended the claims to include “receive a user input of a programmed atrial-to-ventricular conduction delay representing a time between an atrial sensed or atrial paced event and an intended ventricular pacing pulse within a cardiac cycle” which changes the scope of the claim, now requiring the AV conduction delay ending at an intended ventricular pacing pulse within a cardiac cycle.  This would require further search and consideration.
As part of the AFCP 2.0:
	Applicant's arguments filed 8/5/2022 have been fully considered but they are not persuasive.  Applicant argues that a user input of a programmed AV delay is distinct from and independent of an intrinsic AH delay.  The Applicant argues that programming an AV delay generally does not require knowledge about a patient’s intrinsic AH delay.  The examiner notes a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  In this instance the claim requires a user input programmed atrial-to-ventricular conduction delay representing a time between an atrial sensed or atrial-paced event and an intended ventricular pacing pulse within a cardiac cycle. Dong in Paragraph [0067] discloses the natural conduction pathway of the heart originates in the right atrium, triggering atria contraction, follows the AV node where conduction continues through the His-bundle to the left and right bundle branches, then to the purkinje fibers (examiner notes these fibers deliver electrical signals to the ventricles to contact), to the apex of the heart, and finally up and around to the ventricular myocardium.  Dong acknowledges that in natural conduction pathway His bundle conduction occurs between atrial activity and ventricular activity.
  	Dong teaches that it is known to provide a His-bundle pacing (HBP) (e.g. Paragraphs [0076] and [0115]) and generate an LVP pulse should the HBP pulse become unreliable (e.g. Paragraph [0115]).  Dong does not explicitly state the HBP pulse is delivered at a time interval shorter than a time representing an atrial sensed or atrial paced event and an intended ventricular pacing pulse.  However, Dong does disclose defects in the natural conduction pathway can inhibit His-bundle capture and therefore does not support changing the natural conduction pathway.  Further support by Dong includes Paragraph [0115] stating in part “right or left ventricular sensing or pacing channels, such as a right ventricular apex backup pacing channel, should His-bundle pacing become unreliable”. Therefore, since Dong gives an example of a backup pacing channel the HBP pulse is delivered before the LVP in order to be a backup pacing channel.   	Shuros teaches that it is known to use paced AH delay interval shorter than an intrinsic AH delay interval.  As taught by Dong an intrinsic AH interval is between atrial contraction and the His-bundle which is between atrial activation and ventricular activation (the purkinje fibers).  Since the AH interval is less than an intrinsic AH interval it has overlapping structure with the claimed invention.  Since the intended pacing pulse with a cardiac tissue is not identified as a specific time or event, the examiner has given electrical conduction to the purkinje fibers as a time frame which is the earliest that ventricles would receive an electrical signal.  It could alternatively be when the LVP is delivered.   Below is an annotated Figure submitted by the Applicant in the remarks that illustrates Applicant’s programmed AV delay includes anything between the atrial event an intended ventricular event (which is assumed to be the intrinsic ventricular event).  As can be seen by the second example Programmed AV delay region, the claim reads on the modified prior art when anywhere in the programmed AV region is selected as the programmed AV delay.  Therefore, the amendment and arguments are not persuasive to overcome the prior art and the 103 rejection remains.

    PNG
    media_image1.png
    526
    693
    media_image1.png
    Greyscale


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to William J Levicky whose telephone number is (571)270-3983. The examiner can normally be reached Monday-Thursday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792